I dissent. If the State had granted to the railroad directly consent to operate its road over the bridge and river it would have been a special franchise. The railroad cannot cross without such consent. The source of authority is the State. The railroad has obtained such consent indirectly through the bridge company, and I can see no difference between the consent thus obtained and the consent directly given to the railroad by the State. The railroad runs over the river on a bridge by consent and authority of the State in either case. As it must pay a franchise tax in the one instance, why not in the other?